72 F.3d 134
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Pedro Luis SANCHEZ, Appellant.
No. 95-2117SI.
United States Court of Appeals, Eighth Circuit.
Submitted:  December 7, 1995.Filed:  December 21, 1995.

Appeal from the United States District Court for the Southern District of Iowa.
Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Pedro Luis Sanchez appeals the district court's order dismissing Sanchez's second 28 U.S.C. Sec. 2255 motion.  Essentially, the district court concluded Sanchez's second motion was successive and abusive, and Sanchez failed to show cause and prejudice or a fundamental miscarriage of justice to excuse his successive and abusive claims.  On review, we find no error of law in the district court's analysis.  We thus affirm the decision of the district court without further discussion.  See 8th Cir.  R. 47B.